DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Applicants' arguments, filed 05/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-3, 7-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maillan et al., (US 2007/0053851) and Lawlor (WO 02/092028)) in view of Ebine et al., (US 5,178,869).

Maillan et al. teaches toothpaste formulations having “a water content according to Karl Fischer of 7.5 wt.-% or less” (Abstract).
The compositions may further comprise abrasives i.e. “polishing materials (or a scrubbing agent) such as silica” (p. 9, para. [0072]), foaming agents, i.e. “anionic, amphoteric, zwitterionic, cationic or non-ionic surfactants or mixtures thereof” (Id.), “flavoring agents” (Id.), and active ingredients, i.e. “antioxidants” and “agents for whitening the teeth” (Id.), as per claims 17, 22.
Maillan et al. further teaches, “A good survey of the customary additives in topical agents with oral activity may be found in WO 02/092028, for example, which is hereby included by reference” (p. 9, para. [0071]). 
The prior art teaches a specific embodiment of a toothpaste, comprising 0.30% water, glycerin, Epigallocatechin gallate (EGCG), 1.42% Texapon N70 (sodium lauryl sulfate) (surfactant/foaming agent), 0.7% Carbopol 981 (substantially non-hydrated hyrocolloid/carbomer), 10% Syloblanc (silica gel) (silica abrasive) (see Example 1, para. [0076] at p. 9).  
Here, the ratio of non-hydrated hydrocolloid to water is 0.7/0.3 (2.33/1), which falls within the claimed ratio of 0.5-10/1.
The amount of water present is less than 5%, as per claim 3.
The amount of Carbopol, i.e. substantially non-hydrated hydrocolloid, is close enough to the 1 to 15% range to reasonably expect the same properties.  This is especially the case insofar as the instant specification states that a suitable range for “the hydrocolloid may be 0.1 to 30 parts by weight” (see Specification at p. 23 para. [50]).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as increase viscosity 1.1 to 2 times when mixing 10 g of the composition and 1 ml of water, as per claim 7, and exists in a gel phase, as per claim 8, 20, a strain rate of at least 1.0% and a recovery rate of at least 40%, when applying a force of 4 Pa, as per claim 19
Further, Maillan et al. incorporates by reference WO 02/092028 by Lawler, which teaches, “[t]hickening agents can be used in an amount of from about 0.1% to about 15%, by weight of the composition”, wherein “[p]referred thickening agents are carboxyvinyl polymers, carrageenan, hydroxyethyl cellulose, and water soluble salts of cellulose ethers such as sodium carboxymethylcellulose and sodium hydroxyethyl cellulose.  Natrual gums such as gum karaya, xanthan gum, gum Arabic, and gum tragacanth can be used as part of the thickening agent to further improve texture” (p. 31, lines 10-18). Accordingly, as a carboxyvinyl polymer, it would have been obvious to increase the amount of Carbopol 981 to fall within the claimed range of 1 to 15% by weight.

Maillan et al. does not teach a pump-type container.

Ebine et al. teaches use of containers for its liquid dentifrices, where “pump dispenser types are preferred” (col. 5, lines 57-60).
Ebine et al. teaches a suitable viscosity for use with the pump-type dispenser of “20 to 180 poise”, which is “sufficiently viscous to remain on top of, and not quickly soak through the bristles of the toothbrush” (col. 15, Claim 1).
Here, 20 to 180 poise is also 2000 cP to 18,000 cP, which overlaps with the claimed 4,000 cP to 35,000 cP, as per claim 2.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to contain the dentifrice composition of Maillan et al. in a pump-type dispenser since pump dispenser types are recognized in the art as a preferred means for containing and dispensing oral care compositions, as taught by Ebine et al. The artisan would have also been motivated to adjust the viscosity of the compositions of Maillan et al., consistent with Ebine et al., for the purpose of using the pump-type dispenser as well as providing a product that is sufficiently viscous to remain on top of, and not quickly soak through the bristles of the toothbrush, as taught by Ebine et al.

2) Claims 10-12, 14, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maillan et al., (US 2007/0053851) and Lawlor (WO 02/092028)) in view of Ebine et al., (US 5,178,869), as applied to claims 1-3, 7-9, 17 above, in further view of Chuang et al., (US 2015/0044161).
The combination of Mailan et al., Lawlor and Ebine, which is taught above, differs from claims 10-12, 14, 18-20 and 22 insofar as it does not teach an uncrosslinked acrylic polymer.
Chuang et al. teaches multifunctional polymers, which “also find application in oral care compositions”, e.g. “toothpaste gels” (p. 13, para. [0113]).
The compositions also comprise “[o]ne or more suitable thickeners or viscosity increasing agents . . . included in combination with the above-described polymer in personal care/cosmetic compositions of the invention”, wherein suitable thickeners include “sodium polymethacrylate” (uncrosslinked acrylic polymer, as per claims 10-12) (p. 17, para. [0158]).
Thickeners are taught to be added in the range of “from about 0% to about 20% by weight” (p. 13, paras. [0117-1018]). Given the concentration range of Maillan et al. for hydrocolloid thickeners, i.e. about 0.1% to about 15%, it would have been obvious to have a ratio acrylic polymer to hydrocolloid of 0.05 to 20, as per claim 14.
The addition of the acrylic polymer would have inherently satisfied the property of claim 18, i.e. at least 50% reduced length of tail of the toothpaste composition dragging from a discharge port after pumping, compared to a case of not comprising an acrylic polymer.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add an uncrosslinked acrylic polymer to the compositions of Maillan et al. based on the art recognized suitability of adding thickeners to oral care compositions, as taught by Chuang et al.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612